NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NATHAN KING,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Responden,t-Appellee.
2011-7159
Appea1 from the United States C0urt of Appeals for
VeteranS C1aimS in case n0. 09-4533, Judge R0na1d M.
H01daway.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs, moves
for a 16-day extension of time, until February 17 , 2012, to
file his response brief.
Up0n consideration thereof

K1NG v. DVA 2
IT IS ORDERED THAT2
The motion is granted No further extensions should
be anticipated
FoR THE CoURT
FEB 97 mg 131 Jan Hm-bay
Date J an Horba1y
C1erk “
cc: Michae1 Lawrence Varon, Esq.
Michae1 D. Austin, Esq.
s21 -
FILED
U.S. COURT 0F APPEALS FOR
THE FEDERAL-CIRCUlT
FEB 0 7 2012
JAN HOBBALY
CLERK